Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0986
                       Lower Tribunal No. 19-10141
                          ________________


                 American Towing of Miami, LLC,
                                  Appellant,

                                     vs.

                             Leonel Espinal,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Spencer Eig, Judge.

     Herrera Law Firm, P.A., and Jose-Trelles Herrera, for appellant.

     Ayala Law P.A., and Eduardo A. Maura and Luis F. Quesada;
Fulgencio Law, P.L.L.C., and Felipe B. Fulgencio and Courtney A. Umberger
(Tampa), for appellee.


Before LOGUE, LINDSEY, and LOBREE, JJ.

     LINDSEY, J.
         American Towing of Miami, LLC appeals from a non-final order1

granting class certification in an action for violating section 715.07(2)(a)(9),

Florida Statutes (2020), which prohibits requiring a release from liability for

damages as a condition of vehicle release. We reverse because section

715.07(2)(a)(9) does not create a civil cause of action.

    I.     BACKGROUND

         In July 2018, Leonel Espinal brought an action against American

Towing in the small claims division of the county court alleging improper

towing of his vehicle in violation of section 715.07. In November 2018,

Espinal filed an amended complaint to certify a class against American

Towing for violating section 715.07(2)(a)(9), which provides, in pertinent part,

as follows:

              When a vehicle . . . has been towed or removed
              pursuant to this section, it must be released to its
              owner . . . within 1 hour after requested. Any vehicle
              . . . owner . . . has the right to inspect the vehicle . . .
              before accepting its return, and no release or waiver
              of any kind which would release the person or
              firm towing the vehicle . . . from liability for
              damages noted by the owner . . . at the time of
              the redemption may be required from any vehicle
              . . . owner . . . as a condition of release of the
              vehicle . . . .


1
  We have jurisdiction pursuant to Florida Rule of Appellate Procedure
9.130(a)(3)(C)(vi) (authorizing appeals of non-final orders that determine
“whether to certify a class”).

                                           2
(Emphasis added).

          According to the amended complaint, American Towing unlawfully

required Espinal and members of the putative class to sign towing receipts

containing an impermissible release as a condition for the release of their

vehicles.      Because the claim for damages in the amended complaint

exceeded the jurisdictional limit of the county court, the case was transferred

to the circuit court, where Espinal filed a motion for class certification.

Following a hearing, the court entered an order granting Espinal’s motion for

class certification. American Towing timely appealed.

    II.     ANALYSIS

          Orders granting class certification are generally reviewed for an abuse

of discretion; however, purely legal determinations are reviewed de novo.

Alderwoods Grp., Inc. v. Garcia, 119 So. 3d 497, 503 (Fla. 3d DCA 2013).

In Mallery v. Norman L. Bush Auto Sales & Services, Inc., 301 So. 3d 361

(Fla. 2d DCA 2020), the Second District held that a towing company’s

noncompliance with section 715.07(2)(a)(9) does not create a civil cause of

action. Espinal concedes that if we were to affirm the order granting class

certification, we would be in conflict with Mallery. 2 For the reasons that



2
 Moreover, this Court has already cited Mallery with approval. See Ives v.
Gettinger, 45 Fla. L. Weekly D2073 (Fla. 3d DCA Sept. 2, 2020).

                                         3
follow, we agree with the statutory interpretation set forth in Mallery and

therefore conclude that class certification was improper as there is no civil

cause of action for violating section 715.07(2)(a)(9). 3

      We begin with the text of section 715.07(2), which permits the towing

of vehicles parked on private property and requires substantial compliance

with certain conditions and restrictions:

            (2) The owner or lessee of real property, or any
            person authorized by the owner or lessee, which
            person may be the designated representative of the
            condominium association if the real property is a
            condominium, may cause any vehicle or vessel
            parked on such property without her or his
            permission to be removed by a person regularly
            engaged in the business of towing vehicles or
            vessels, without liability for the costs of removal,
            transportation, or storage or damages caused by
            such removal, transportation, or storage, under any
            of the following circumstances:

             (a) The towing or removal of any vehicle or vessel
                 from private property without the consent of the
                 registered owner or other legally authorized
                 person in control of that vehicle or vessel is
                 subject to substantial compliance with the
                 following conditions and restrictions:

      Applicable here is the restriction on requiring a release from liability for

damages, which is set forth in section 715.07(2)(a)(9). Because the text of


3
 Although the issue in Mallery had to do with the failure to comply with the
one-hour return requirement in section 715.07(2)(a)(9), Mallery’s legal
analysis is equally applicable here.

                                        4
the statute does not explicitly provide for a private cause of action, we

consider whether one will be judicially implied. See QBE Ins. Corp. v.

Chalfonte Condo. Apartment Ass’n, Inc., 94 So. 3d 541, 550 (Fla. 2012).

This a question of legislative intent, which we discern from the actual

language in the statute. Mallery, 301 So. 3d at 364 (citing QBE, 94 So. 3d

at 550-51).

      As the court explained in Mallery, a towing company’s violation of

section 715.07(2)(a)(9) is punishable as a third-degree felony. Id.: see also

§ 715.07(5)(b) (“Any person who violates subparagraph . . . (2)(a)9. commits

a felony of the third degree . . . .”). In other words, “the legislature, based on

the plain language of the statute, chose a criminal penalty—a felony for that

matter—to enforce a towing company’s noncompliance with subsection

(a)(9).” Mallery, 301 So. 3d at 364 -65.

      Moreover, in the broader context of section 715.07(2)(a), seven of the

conditions and restrictions carry a criminal penalty. See id. at 365 (“[I]f a

towing company violates seven of the requirements arrayed in section

715.07(2)(a), the towing company faces a criminal penalty of either a

second-degree misdemeanor or a third-degree felony.”). However, section

715.07(2)(a)(8), unlike the other subsections, is excluded from criminal

punishment and instead explicitly mandates civil liability for noncompliance.



                                        5
“In other words, by excluding section 715.07(2)(a)(8) from criminal penalty

for violating it, the legislature intended to impose civil liability for

noncompliance with it.” Mallery, 301 So. 3d at 365 (citing Boatright v. Philip

Morris USA Inc., 218 So. 3d 962, 967 (Fla. 2d DCA 2017) (“Under the

principle of statutory construction, expressio unius est exclusio alterius, the

mention of one thing implies the exclusion of another.”)).

      Therefore, because we agree with Mallery and discern no legislative

intent to create a private cause of action from the actual language used in

the statute, which imposes a criminal penalty as opposed to civil liability for

noncompliance with section 715.07(2)(a)(9), we reverse the order granting

class certification.

      Reversed and remanded.




                                      6